Exhibit 10.1
Compensation Arrangements with Outside Directors
In September 2011, the Board of Directors and its Compensation Committee
conducted their annual review of non-management (outside) director compensation
and approved no change in the quarterly retainer, meeting fees or committee
chairperson fees. Accordingly, outside directors continue to be paid:

  • a quarterly retainer of $20,000;     • $2,000 for each in-person Board
meeting attended; and     • $2,000 for each in-person committee meeting
attended.

Directors who attend a Board or committee meeting telephonically are paid 75% of
the applicable in-person meeting fee.
Chairpersons of the Compensation, Nominating & Governance and Information
Technology Oversight Committees are paid an additional annual fee of $13,500.
The Audit Committee chairperson is paid an additional annual fee of $22,500. In
addition, each outside director who was elected at FedEx’s 2011 annual meeting
received a stock option for 5,970 shares of FedEx common stock. Likewise, anyone
else who is elected to the Board as an outside director before the 2012 annual
meeting will receive a stock option for 5,970 shares of FedEx common stock in
connection with his or her election.

 

 